390 U.S. 715 (1968)
CITY OF NEW YORK ET AL.
v.
UNITED STATES ET AL.
No. 1141.
Supreme Court of United States.
Decided April 22, 1968.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Lee A. Freeman, William G. Clark, Attorney General of Illinois, Joseph L. Alioto, John J. Dillon, Attorney General of Indiana, Elliot L. Richardson, Attorney General of Massachusetts, Robert L. Meade, Assistant Attorney General of Massachusetts, William B. Saxbe, Attorney General of Ohio, David G. Budd, Assistant Attorney General of Ohio, Crawford C. Martin, Attorney General of Texas, Thomas W. Mack, Assistant Attorney General of Texas, C. Donald Robertson, Attorney General of West Virginia, Benjamin F. Yancey, Jr., Deputy Attorney General of West Virginia, Bronson C. La Follette, Attorney General of Wisconsin, George F. Sieker and Theodore L. Priebe, Assistant Attorneys General of Wisconsin, J. Lee Rankin, Raymond F. Simon, Thomas M. O'Connor and Robert M. Desky for appellants in No. 1141. David Berger and Herbert B. Newberg for appellants in No. 1146.
Solicitor General Griswold and Assistant Attorney General Turner for the United States in both cases. Horace S. Manges, Donald J. Williamson, Don H. Reuben, Lawrence Gunnels, Bernard G. Segal, Edward W. Mullinix, Albert E. Jenner, Jr., Philip W. Tone, W. Donald McSweeney, Harry I. Rand, Samuel Weisbard, Harry Buchman, Robert H. Davison, George B. Christensen, *716 H. Templeton Brown, Lee N. Abrams, James F. Dwyer, Leo Rosen, Roger Bryant Hunting and Robert C. Keck for appellees Harper & Row, Publishers, Inc., et al., in both cases.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE BLACK would note probable jurisdiction and set the cases for oral argument.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 1146, School District of Philadelphia et al. v. United States et al., also on appeal from the same court.